Exhibit 99.1 Crexendo Reports First Quarter 2015 Financial Results PHOENIX, AZ—(Marketwired – May 5, 2015) Crexendo, Inc. (OTCQX: CXDO), a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for businesses and entrepreneurs, today reported financial results for its first quarter ended March 31, 2015. Financial highlights for the 2015 first quarter Consolidated revenue for the first quarter of 2015 decreased 11% to $1.9 million compared to $2.1 million for the first quarter of 2014. Crexendo’s Hosted Telecommunications Services Segment revenue for the first quarter of 2015 increased 39% to $1.3 million compared to $955,000 for the first quarter of 2014. Crexendo’s Web Services Segment revenue for the first quarter of 2015 decreased 53% to $528,000, compared to $1.1 million for the first quarter of 2014.Revenue from our Web Services Segment declined as anticipated due to our strategic decision to limit our provision of web services to our enterprise sized customers andthe reduction in our outstanding extended payment term arrangements (EPTAs), which are recognized as revenue upon collection. Consolidated operating expenses for the first quarter of 2015 decreased 14% to $3.2 million compared to $3.7 million for the first quarter of 2014. On a GAAP basis, the Company reported a $(1.2) million net loss for the first quarter of 2015, or a $(0.09) loss per diluted common share, compared to a net loss of $(1.6) million or a $(0.15) loss per diluted common share for the fourth quarter of 2014. Non-GAAP net loss was $(676,000) for the first quarter of 2015, or a $(0.05) loss per diluted common share, compared to a non-GAAP net loss of $(1.4) million or a $(0.13) loss per diluted common share for the first quarter of 2014. EBITDA for the first quarter of 2015 was $(1.3) million compared to $(1.4) million for the first quarter of 2014.Adjusted EBITDA for the first quarter of 2015 was $(860,000) compared to $(1.3) million for the first quarter of 2014. Total cash and cash equivalents, including restricted cash, as of March 31, 2015 was $2.2 million compared to $4.3 million as of March 31, 2014. Cash used for operations for the first quarter of 2015 was $(756,000) compared to $(1.3) million for the first quarter of 2014.Cash used for investing activities for the first quarter of 2015 was $(4,000) compared to cash provided by investing activities of $2.0 million for the first quarter of 2014. Cash used for financing activities was $(61,000) for the first quarter of 2015 compared to cash provided by financing activities of $23,000 for the first quarter of 2014. Steven G. Mihaylo, Chief Executive Officer commented, “Our results this quarter are in line with my expectations. We have grown our backlog over Q4 of last year and I believe that is the best way to gauge our future growth. Web revenues have not fully leveled off as they continue to decrease as expected, which is the primary reason there was not actual revenue growth this quarter from fourth quarter of 2014. Our telecom segment revenues were down slightly quarter over quarter but that was due to larger equipment sales in the fourth quarter of 2014. The increase in our backlog shows that our telecom services sales are growing. We continue to manage our expenses effectively; and we do this while upgrading our service offerings and providing world class customer service.” Mihaylo continued, “We continue to be pleased with results from our partner channel. We are adding partners on a regular basis and I have full expectation that sales from our dealer partner channel will continue to grow. We have, as we discussed previously, added inside sales personnel and we expect to see a continual increase related to our sales force. We are very pleased that most our customers whose contracts have expired have renewed with us; sticky customers are important to our growth. I also believe the fact that customers continue to use the Crexendo services prove our product and services are the top in the industry and make good business sense to our customers. We are still finishing development and roll out of our new Crexendo end points; we have received rave reviews on our design and functionality. When we begin selling these new phones, we believe that this will be a big value add to our customers and will increase our margins. We are also starting to look at accretive customer acquisitions and strategic acquisitions. I am convinced that we will continue to grow our business and that we will continue toward cash flow break even and profitability shortly after that.” 1 Conference Call The Company is hosting a conference call today, May 5, 2015 at 5:30 PM EST. The telephone dial-in number is 888-587-0615 for domestic participants and 719-785-1765 for international participants. The conference ID to join the call is 3573168.Please dial in five to ten minutes prior to the beginning of the call at 5:30 PM EST. About Crexendo Crexendo is a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for businesses and entrepreneurs. Our services are designed to make enterprise-class hosting services available to small, medium and enterprise sized businesses at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) results being in line with expectations; (ii) growth in backlog over Q4 of last year being the best way to gage future growth; (iii) web revenues not fully leveling off (iv) telecom segment revenues being down slightly due to larger equipment sales in the prior quarter; (iv)increase in our backlog shows that its telecom service sales are growing; (v)continuingto manageexpenses effectively while upgrading service offerings and providing world class customer service; (vi) being pleased with results from its partner channel; (vii) adding partners on a regular basis and that sales from our dealer partner channel will continue to grow; (viii)seeinga continual increase in sales related to its internal sales force; (ix) beingpleased that most customers whose contracts have expired have renewed;(x) sticky customers being important to our growth; (xi) believing itsproduct and services are the tops in the industry and make good business sense to our customers; (xii)finishing development and roll out of our new Crexendo end points; (xiii) havingreceived rave reviews on design and functionality of the end points; (xiv) selling the new phones, being a big value add to its customers and increasing its margins;(xiv)starting to look at accretive customer acquisitions and strategic acquisitions and (xv) being convinced we will continue to grow our business and continue toward cash flow break even and profitability shortly after that. For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the year ended December 31, 2014 as well as Form 10Qs for 2015.These forward-looking statements speak only as of the date on which such statements are made, and the company undertakes no obligation to update such forward-looking statements, except as required by law. 2 CREXENDO, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value and share data) March 31, 2015 December 31, 2014 Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance for doubtful accounts of $43 as of March 31, 2015 and $49 as of December 31, 2014 Inventories 49 72 Equipment financing receivables Prepaid expenses and other Total current assets Certificate of deposit Long-term trade receivables, net of allowance for doubtful accounts of $17 as of March 31, 2015 and $19 as of December 31, 2014 59 64 Long-term equipment financing receivables Property and equipment, net 53 68 Deferred income tax assets, net Intangible assets, net Goodwill Long-term prepaid rent Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ 47 Accrued expenses Income tax payable 12 7 Contingent consideration Deferred income tax liability Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion 59 64 Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued — — Common stock, par value $0.001 per share - authorized 25,000,000 shares, 12,700,624 shares outstanding as of March 31, 2015 and 12,681,617 shares outstanding as of December 31, 2014 13 13 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ 3 CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except per share and share data) Three Months Ended March 31, Revenue $ $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest income 6 48 Interest expense ) - Other income, net 29 Total other income, net 77 Loss before income tax ) ) Income tax benefit/(provision) ) ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average common shares outstanding: Basic Diluted 4 CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net lossto net cash used in operating activities: Amortization of prepaid rent 81 27 Depreciation and amortization 87 Expense for stock options issued to employees Gain on disposal of property and equipment - (1 ) Amortization of deferred gain ) (8 ) Changes in assets and liabilities, net of effects of acquisitions: Trade receivables 88 Equipment financing receivables 39 ) Inventories 23 71 Prepaid expenses and other ) ) Other long-term assets ) 26 Accounts payable, accrued expenses and other ) ) Income tax payable 5 - Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (6 ) - Proceeds from sale of property and equipment - (Acquisition)/redemption of certificate of deposit - (1 ) Change in restricted cash 2 3 Net cash (used in)/provided by investing activities (4
